Citation Nr: 1135907	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Neighbor


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in March 2011.  This transcript has been associated with the file.

The case was brought before the Board in May 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records from the Columbus VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2011 for his bilateral hearing loss.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	Results of a July 2009 VA audiometric examination correspond to a level IV for the left ear and a level IX for the right ear.

2.	Results of a June 2011 VA audiometric examination correspond to a level V for the left ear and a level VIII for the right ear.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for a bilateral hearing loss disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2008.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the Board notes that the claim arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran in September 2008 before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  Although the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in 1973, he is already service-connected for a bilateral hearing loss disability and these records would not indicate the current severity of his disability.  Furthermore, the Veteran's most recent VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in July 2009 and June 2011 for his hearing loss claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been assigned an initial evaluation of 30 percent by the RO under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

Turning to the record, the Veteran was afforded a VA examination in July 2009.  The pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
70
90
105
80
LEFT
50
60
70
65
61.25

The Veteran's speech recognition scores were 46 percent for the right ear and 78 percent for the left ear.  Entering the average pure tone thresholds into Table VI reveals the highest numeric designation of hearing impairment for the right ear is a IX and for the left ear is a IV.  38 C.F.R. § 4.86(a).  As all of the puretone thresholds for the right ear are 55 decibels or more, the Board has also considered the use of Table VIA.  Id.  However, the highest numeric designation of hearing impairment would be a VIII, so the results from Table VI will be used instead.  Entering the category designations for each ear into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.

The Veteran's most recent VA examination was in June 2011.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
65
85
95
105+
87.5
LEFT
65
70
70
70
68.75

The Veteran's speech recognition score was 64 percent for the right ear and 80 percent in his left ear.  Entering the average pure tone thresholds into Table VI reveals the highest numeric designation of hearing impairment is a VIII for the right ear and a IV for the left ear.  38 C.F.R. § 4.86(a).  As all of the puretone thresholds are 55 decibels or more, the Board has also considered the use of Table VIA.  Id.  Using Table VIA instead of Table VI for the right ear will result in the same numeric designation, but for the left ear will result in a higher numeric designation and accordingly Table VIA will be used.  Id.  As such, entering the average pure tone thresholds into Table VIA for the left ear reveals the highest numeric designation of hearing impairment is a V.  Entering the category designations for each ear into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.

With regard to the Martinak factors, at the July 2009 VA examination the Veteran reported he had the greatest difficulty hearing during conversations, especially in his right ear.  The examiner determined that the Veteran had poor social interactions as a result of his hearing loss.  At his March 2011 Board hearing the Veteran testified that he had problems hearing women's voices especially.  The June 2011 VA examiner noted the Veteran had problems hearing people when he could not see their faces, or when he was on the phone, or where there was background noise.  She also reported this resulted in poor social interactions for the Veteran.  

The Board acknowledges the October 2009 VA treatment record indicates that the Veteran ordered bilateral hearing aids.  A VA treatment record from February 2010 noted the Veteran liked the hearing aids and only had to occasionally turn them down in loud environments.  However, these records do not provide further audiological findings which can be applied to the rating schedule.  The Board has reviewed the record; however there is nothing in the record to support an initial evaluation in excess of 30 percent for a bilateral hearing loss disability at any point during the appeal period.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss warrants an evaluation in excess of 30 percent.  See e.g., March 2011 Board hearing transcript.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative audiological evidence of record to support an initial evaluation in excess of 30 percent for the Veteran's bilateral hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran has reported symptoms of difficulty hearing conversations and further difficulty hearing people when he could not see their faces, when he was on the phone or when there was background noise.  To the extent these symptoms are not adequately considered by the strict application of the tables for hearing impairment, the symptoms and their functional effects were expressly considered by the examiner and the Board under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Significantly, the Veteran testified that the use of hearing aids helped with the functional effects as they helped him hear things and controlled his ability to hear things when there was background noise.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his bilateral hearing loss disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his bilateral hearing loss disability.  Although the June 2011 VA examiner noted there were "significant effects" on occupation the examiner and the Veteran never described these as tantamount to a marked interference with employment.  Rather the effects were the functional effects of difficulty hearing and poor social interactions.  Additionally, the examiner clarified that the Veteran was not considered to be impaired of social or occupational functioning based upon hearing loss and/or tinnitus alone.  The examiner explained that many occupations do not rely significantly on hearing and could be performed successfully, especially physical or trade positions.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for a bilateral hearing loss disability is denied.



____________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


